Rose, J.,
dissenting.
Fred A. Buchfinck, appellant, presented to the district court a motion to set aside the decree of foreclosure, the sheriff’s deed to plaintiff under the judicial sale of the mortgaged land and the confirmation of the sale and deed, though these judgments were perfectly valid as to all other litigants. In the respects indicated the motion was wholly without merit and could not be sustained as made. There was therefore no error in the order overruling the motion. It follows that the judgment from which the appeal was taken should be affirmed in its entirety instead of reversed in part.
The judgment from which the appeal was- taken should be affirmed for the further reason there is no pleading in the record to support a judgment for any relief sought by appellant. Neither his motion nor any pleading in a different form shows any property right or interest or wrong .calling for judicial relief. An utter stranger having no interest in litigated matters and not being a party to the cause of action, but prompted wholly by curiosity, would not be entitled to invoke the aid of a court of law or equity to set aside a judgment merely because it is void. A party seeking to set aside a judgment that is void for want of jurisdiction should state facts showing some right to be restored or some wrong to be redressed. An implied propensity for litigation is not sufficient. Appellant did not plead a legal or an equitable interest in excess of the adjudicated liens on the land, or a right of possession or a right to rentals or a right to dispossess plaintiff or a means of redemption or a purpose to pay delinquent taxes and principal and interest due plaintiff. Appellant did, however, testify he owned the land but this amounted to no more than his quitclaim deed from his brother without a showing that his brother had title to convey. On such a record it is not the duty, of a court of law or equity to set aside even a void judgment. It seems to me the district court ruled properly and that the reversal is wrong.
Good, J., concurs in this dissent.